EXAMINER' S COMMENT
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
The response dated 2/24/2021 has been considered. The amendment to the specification have overcome the objection.

The sole claim is allowed.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA TSEHAYE whose telephone number is (571)272-4395.  The examiner can normally be reached from 8:30 to 5:00.  If attempts to reach the examiner by telephone are unsuccessful, Acting Supervisory Patent Examiner Marissa Cash can be reached at 571-272-7506 or the examiner’s supervisor, Manpreet Matharu can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/R.T./
Examiner, Art Unit 2922           

/MARISSA J CASH/Acting Supervisory Patent Examiner of Art Unit 2926